Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-14, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in line 15, “calculating a Renal Activity Index for Lupus (RAIL) score”.
	It is not clear as to what “Renal Activity Index for Lupus (RAIL) score” means.
	Does RAIL score relate to all the proteins listed in claim 1 in lines 3-6?
	Does RAIL score relate to only the proteins listed in claim 1 in lines 3-6?
	Can RAIL score be related to only a subset of the proteins listed in claim 1. lines 3-6?
	Must RAIL score be related to at least one of the proteins listed in claim 1, lines 3-6?
Can RAIL score be related to other proteins not listed in claim 1 in lines 3-6?
Examiner notes that claim 1 does not provide an answer to these questions since it does not specify what is “Renal Activity Index for Lupus (RAIL)” or what is “Renal Activity Index for Lupus (RAIL) score”.

Examiner notes that there does not appear to be an explicit definition for “Renal Activity Index for Lupus” [RAIL], nor for “Renal Activity Index for Lupus (RAIL) score” in the specification. The following are some disclosures in the specification, but they do not give definitions or otherwise describe what is meant by “Renal Activity Index for Lupus” [RAIL], nor for “Renal Activity Index for Lupus (RAIL) score”.  They do not give answers to the questions above, for example, but rather raise ambiguity.
The specification in paragraph 0018 recites:
“Several urine biomarkers have been described that hold much promise to improve the surveillance of LN compared to the current clinical and laboratory measures (7, 8). Applicant have shown that the urine concentrations of adiponectin, ceruloplasmin, hemopexin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), and neutrophil gelatinase associated lipocalin (NGAL) can be used to calculate the Renal Activity Index in Lupus (RAIL); this index has excellent accuracy in estimating histological activity of LN in both children and adults (9, 10)…” Paragraph 0018 (emphasis added).
Thus paragraph 0018 appear to suggest that other biomarkers (i.e., markers other than the ones listed in paragraph 0018 [i.e., listed in claim 1] may be used to calculate RAIL.
Paragraph 0019 discloses non-invasive methods for forecasting response to lupus nephritis (LN) therapy in individual diagnosed with childhood-onset SLE (cSLE). The method may comprise the step of detecting each protein in a protein set in a sample obtained from the individual, wherein the protein set may comprise ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin, and hemopexin. Paragraph 0019 (emphasis added).
Thus paragraph 0019 recites an embodiment for forecasting response to lupus nephritis (LN) therapy in individual diagnosed with childhood-onset SLE (cSLE) using proteins that do not include neutrophil gelatinase associated lipocalin (NGAL), one of the proteins listed in claim 1, which suggests not require all the proteins listed in claim 1. Paragraph 0019 also states that the protein set may comprise ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin, and hemopexin, thus appearing to suggest that other proteins can be used.
Paragraph 0020 discloses that “[i]n one aspect, the method of claim may comprise the steps of calculating a Renal Activity Index for Lupus (RAIL) score based on the expression level of each protein in the protein set; and classifying said individual as an LN therapy non-responder or an LN therapy responder, wherein said expression level is determined in a urine sample obtained from said individual, wherein said sample is obtained at least about three months or at least about six months after a treatment for LN is initiated; wherein if said individual is an LN therapy non-responder, said individual is treated with an alternative therapy or subjected to a repeat biopsy, and if said individual is an LN therapy responder, said treatment is maintained.” Paragraph 0020 (emphasis added).
Thus paragraph 0020 does not give an example of specific proteins, and therefore it leaves it open to interpretation that other proteins may be part of the protein set.
	Paragraph 0026 discloses the following: “In one aspect, the RAIL score may be calculated from the log-transformed and urine creatine standardized concentrations as follows: P-RAIL=-4.29*NGAL-0.06*ceruloplasmin+0.89*MCP-1+0.18*adiponectin- -0.65*hemopexin+0.62*KIM-1, wherein a higher score indicates that said individual is likely to be a non-responder, and wherein a lower score indicates that said individual is likely to be a responder. Such calculation may be calculated using a computer.” Paragraph 0026 (emphasis added).
	It is not clear if certain concentrations must be used in order to calculate RAIL score, or whether other concentrations can be used. It is also not clear if the RAIL score must be calculated from all the proteins recited in claim 1 or whether it can be calculated from just one protein or a subset of the one or more proteins” (emphasis added). But paragraph 0026 gives an example of calculating from more than one protein.
	Examiner also requests clarification as to what this means: “P-RAIL=-4.29*NGAL-0.06*ceruloplasmin+0.89*MCP-1+0.18*adiponectin- -0.65*hemopexin+0.62*KIM-1” (as disclosed in paragraph 0026 and recited in claim 10). For example, does “*NGAL” refer to –times the concentration of NGAL-? Also, while paragraph 0026 recites “wherein a higher score indicates that said individual is likely to be a non-responder, and wherein a lower score indicates that said individual is likely to be a responder”, there is no indication of what the score is higher or lower. In other words, higher than what? Lower than what? Examiner requests clarification.
Paragraph 0087 discloses: “Using a limited number of urine biomarkers that relate to LN histology and can predict LN flares has been the underlying principle for the selection of the RAIL biomarkers (adiponectin, ceruloplasmin, hemopexin, KIM-1, MCP-1, NGAL) (10, 11, 16). Based on the findings of the current study, consideration of also AGP, LPGDS, and transferrin seem sensible for comprehensively capturing LN response over time.” Paragraph 0087.
Thus paragraph 0087 is ambiguous as to whether RAIL biomarkers (and thus RAIL score) are adiponectin, ceruloplasmin, hemopexin, KIM-1, MCP-1, NGAL, or whether they can include others such as AGP, LPGDS, and transferrin.
	Thus, clarification is requested as to what is “Renal Activity Index for Lupus (RAIL) score” as recited in claim 1.
	The remaining claims are rejected since they depend from claim 1 which is ambiguous for the reasons set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4, 7, 9, 11, 13, 14 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0315119 (hereinafter “Wither”).
Regarding claim 1, Wither teaches throughout the publication a method comprising detecting a baseline expression level of one or more proteins in a urine sample (paragraph 0060) obtained from an individual diagnosed with childhood onset systemic lupus erythematosus (cSLE) (paragraph 0088), said one or more proteins being selected from kidney injury molecule 1 (KIM-1) (paragraph 0098), monocyte chemotactic protein 1 (MCP-1) (paragraph 0013), adiponectin (paragraph 0017);
detecting a three-month expression level of one or more proteins in a urine sample obtained from said individual, said three-month expression level being detected following three months of lupus nephritis (LN) therapy in said individual (paragraphs 0092-0094); 

calculating a Renal Activity Index for Lupus (RAIL) score [given the ambiguity as discussed above regarding the 112 rejection, for purposes of examination, Examiner interprets Renal Activity Index for Lupus (RAIL) score as encompassing the score of only one protein, or more, but not necessarily all the proteins recited in claim 1, wherein the score is an expression level of the protein such that “a higher score indicates that said individual is likely to be a non-responder, and wherein a lower score indicates that said individual is likely to be a responder”, as appears to have been suggested by paragraph 0026 of the specification], [given Examiner’s interpretation of “Renal Activity Index for Lupus (RAIL) score”, this step is disclosed in paragraph 0092 of Wither);
classifying said individual as an LN therapy non-responder or an LN therapy responder based on said comparing (paragraph 0092); and 
treating said LN therapy responder with said LN therapy or treating said LN therapy non-responder with an alternative therapy (paragraph 0093).
	Regarding claim 4, Wither teaches the method wherein said protein set further comprises neutrophil gelatinase-associated lipocalin (NGAL) (paragraph 0013).
	Regarding claim 7, Wither teaches the method wherein said LN therapy is mycophenolate or cyclophosphamide (CTX) (paragraph 0095). 

	Regarding claim 11, Wither teaches the method wherein at least one step is calculated using a computer (paragraph 0124).
Regarding claim 13, Wither teaches the method wherein said detecting comprising contacting said sample with a composition comprising one or more detection agents specific for ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin (Wither, paragraph 0006 and see Table 1). 
Regarding claim 14, Wither teaches the method wherein said one more detection agents is an antibody (Wither, paragraph 0064).
Regarding claim 22, Wither teaches the method wherein said LN is proliferative LN (Wither, paragraph 0061) and said one or more proteins are ceruloplasmin, KIM-1, MCP-1, adiponectin (Wither, paragraph 0006 and see Table 1)
Regarding claim 23, Wither teaches the method wherein said LN therapy is CTX (Wither, paragraph 0095).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wither et al. (US 2017/0315119, Pub Date: 02/02/2017, hereinafter “Wither”), as applied to claim 1 above, and further in view of Brunner et al. (IDS, Vol. 86, No. 7, July 2016, pp 1003-1011, hereinafter “Brunner”).
Brunner teaches the development of a novel renal activity index of lupus nephritis in children comprising detecting each protein in a protein set in a sample obtained from said individual, wherein the protein set comprises ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin, and hemopexin (abstract and page 1004, urine biomarker assays).
While Wither, discussed above, fails to teach the limitations recited in the following claims, Brunner teaches these limitations, which one skilled in the art would have had motivation to incorporate into the Wither invention for the detection and treatment purposes disclosed by Brunner. 
Regarding claim 8, Wither in view of Brunner teaches the method wherein said treatment further comprises an angiotensin system-blocking drug (Brunner, page 1005, Table 1). 

Regarding claim 12, Wither in view of Brunner teaches the method wherein said individual is between less than 18 years of age (Brunner, page 1005, bottom of right column “Results” continued to page 1006, mean age was 15.7 +/- 3.01 years). 

Response to Arguments
Applicant has amended the claims to include the limitation “calculating a Renal Activity Index for Lupus (RAIL) score”, and “classifying said individual as an LN therapy non-responder or an LN therapy responder based on said Renal Activity Index for Lupus (RAIL) score”.
 Applicant argues on page 7 of the response that the Office Action does not articulate a rational as to why a person having ordinary skill in the art would have modified the teachings of the combined art to arrive at the claimed invention with any expectation of success. Applicant asserts that to arrive at Applicant’s invention, one would have needed to disregard the teachings of Wither (which disclose a vast number of biomarkers and fail to teach or suggest at 
Examiner notes that Applicant appears to be asserting that all 6 proteins recited in claim 1 are required to be detected and calculated and/or compared to the index.
However, claim 1 recites “detecting a baseline expression level of one or more proteins” (in line 2), wherein “said one or more proteins being selected from a protein set comprising….[the six proteins recited in claim 1]”. While claim 1 also recites “calculating a Renal Activity Index for Lupus (RAIL) score”, this limitation is unclear (see 112 rejection above). For example, it is unclear whether all the proteins recited in claim 1 need to be detected, or only 1 or a subset of the proteins need to be detected. The term “Renal Activity Index for Lupus (RAIL) score” is also unclear, and clarification is requested.
Given the ambiguity as discussed above regarding the 112 rejection, for purposes of examination, Examiner interprets Renal Activity Index for Lupus (RAIL) score as encompassing the score of only one protein, or more, but not necessarily all the proteins recited in claim 1, wherein the score is an expression level of the protein such that “a higher score indicates that said individual is likely to be a non-responder, and wherein a lower score indicates that said individual is likely to be a responder”, as appears to have been suggested by paragraph 0026 of the specification. Given Examiner’s interpretation of “Renal Activity Index for Lupus (RAIL) score”, this step is disclosed in paragraph 0092 of Wither. In other words, given the ambiguity, the Brunner reference (secondary reference) did not appear to be needed for a rejection of claim 1. 
each protein in the protein set” (emphasis added). However, Examiner notes that “based on the expression level of each protein in the protein set” has been deleted. Thus there is no clear indication that the RAIL score must be based on the expression level of each protein in the protein set. Therefore, the Brunner reference did not appear to be needed to teach the missing proteins and thus did not appear to be needed in order to reject claim 1. In any case, Examiner advises that providing more protein markers such as those disclosed by Brunner, in addition to the proteins disclosed by both Wither and Brunner, provides further analysis of a patient regarding lupus nephritis as disclosed by Brunner, and such benefit provides the motivation for combining the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641